DETAILED ACTION
	Claims 1-15 are pending.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 10 recite a separator for a lithium rechargeable battery comprising a porous substrate with a layer of sulfonic acid group-containing polysulfone.
Prior art Ku et al. (US 20170092915) teaches a separator for a battery comprising sulfonic acid pendent groups on a polymer (par. 70).  Ku does not teach a polysulfone and does not teach that the polymer is a layer on a substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873.  The examiner can normally be reached on Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JACOB B MARKS/Primary Examiner, Art Unit 1729